
Exhibit 10.2
 
MARTIN MARIETTA MATERIALS, INC.


RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”), made as of
____________, between Martin Marietta Materials, Inc., a North Carolina
corporation (the “Corporation”), and _____________________ (the “Employee”).



1.
GRANT



Pursuant to the Martin Marietta Materials, Inc. Amended and Restated Stock-Based
Award Plan (the “Plan”), the Corporation hereby grants the Employee ____________
Restricted Stock Units on the terms and conditions contained in this Award
Agreement, and subject to the terms and conditions of the Plan.  The term
“Restricted Stock Unit” or “Unit(s)” as used in this Award Agreement refers only
to the Restricted Stock Units awarded to the Employee under this Award
Agreement.



2.
GRANT DATE



The Grant Date is ______________.



3.
RESTRICTION PERIOD



Subject to the terms and conditions hereof and of the Plan, the restriction
period begins on the Grant Date and ends on [●] (such date, the “Vesting Date”
and such period, the “Restriction Period”).



4.
AWARD PAYOUT



Unless forfeited or converted and paid earlier as provided in Section 7 or
Section 9 below, the Restricted Stock Units granted hereunder will vest (“Vest”)
and be converted into shares of Stock and delivered to the Employee as soon as
practicable following the Vesting Date (but in no event later than 60 days
following the Vesting Date) provided that the Employee is employed by the
Corporation on the Vesting Date.  The vesting and conversion from Units to Stock
will be one Unit for one share of Stock.



5.
DIVIDEND EQUIVALENTS



On the date that the Awards Vest, dividend equivalents will be credited to the
Employee in an amount equal to the aggregate amount of dividends paid on a share
of Stock during the Restriction Period multiplied by the number of Restricted
Stock Units.  The dividend equivalent amounts shall be paid as soon as
practicable following the Vesting Date from the general assets of the
Corporation and shall be treated and reported as additional compensation for the
year in which payment is made.



6.
TRANSFERABLE ONLY UPON DEATH



This Restricted Stock Unit grant shall not be assignable or transferable by the
Employee except by will or the laws of descent and distribution.



7.
TERMINATION, RETIREMENT, DISABILITY OR DEATH




(a)
Termination.  If the Employee’s employment with the Corporation is terminated
prior to the Vesting Date for any reason other than on account of death,
Disability or Retirement (in each case, as defined below), whether by the
Employee or by the Corporation, and in the latter case whether with or without
Cause (as defined below), then the Units will be forfeited upon such
termination.

 
 

--------------------------------------------------------------------------------


 

(b)
Retirement or Disability.  If the Employee’s employment with the Corporation is
terminated prior to the Vesting Date upon Retirement (as defined below) or as
the result of a disability under circumstances entitling the Employee to the
commencement of benefits under a long-term disability plan maintained by the
Corporation (“Disability”), then the terms of all outstanding Units shall be
unaffected by such Retirement or Disability; provided, however, that in the case
of the Employee’s termination on account of Retirement or Disability, if the
Vesting Date occurs following such termination but before the date which is six
months following such termination, to the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), the date shares
of Stock are delivered pursuant to Section 4 shall be postponed until the date
that is six months following such termination. “Retirement” is defined as
termination of employment with the Corporation after reaching age 62 under
circumstances that qualify for normal retirement in accordance with the Martin
Marietta Materials, Inc. Pension Plan; provided, that, the Committee may in its
sole discretion classify an Employee’s termination of employment as Retirement
under other circumstances.




(c)
Death.  If, prior to the Vesting Date, the Employee dies while employed by the
Corporation or after termination by reason of Retirement or Disability, then the
Restriction Period shall lapse and the Vesting Period shall be accelerated and
all outstanding Units shall be converted into shares of Stock and delivered to
the Employee’s estate or beneficiary.




(d)
Committee Negative Discretion.  The Committee may in its sole discretion decide
to reduce or eliminate any amount otherwise payable with respect to Units under
Sections 7(b) or 7(c).




8.
TAX WITHHOLDING



At the time Units are converted into shares of Stock and delivered to the
Employee, the Employee will recognize ordinary income based on the value of the
Stock payable in accordance with Section 4.  The Corporation shall withhold
applicable taxes as required by law at the time of such Vesting by deducting
shares of Stock from the payment to satisfy the obligation prior to the delivery
of the certificates for shares of Stock.  Withholding will be at the minimum
rates prescribed by law; therefore, the Employee may owe additional taxes as a
result of the distribution.  The Employee may not request tax to be withheld at
greater than the minimum rate.  If the Employee terminates employment and the
Units are not forfeited as a result of the application of Section 7(b), 7(c) or
9, the Corporation may require the Employee to pay to the Corporation or
withhold from the Employee’s compensation, by canceling Units or otherwise, an
amount sufficient to satisfy the obligation to withhold federal employment taxes
as required by law.



9.
CHANGE IN CONTROL




(a)
Notwithstanding anything to the contrary in the Plan or in this Award Agreement,
in the event of a Change in Control, each unvested Restricted Stock Unit shall
remain outstanding and continue to vest pursuant to its terms; provided that, in
the event of a termination of the Employee’s employment or service during the
24-month period following such Change in Control (i) without Cause or (ii) by
the Employee for Good Reason (in each case, as defined below), each such
Restricted Stock Unit that remains unvested as of the date of such termination
shall become fully vested and,




(A)
if such Change in Control is a “change in the ownership or effective control” of
the Corporation or “a change in the ownership of a substantial portion of the
assets of” the Corporation (in each case, within the meaning of Section 409A),
the shares of Stock (or other property) then subject to such RSU will be
distributed no later than 15 days following the date of the Employee’s
“separation from service” (within the meaning of Section 409A); provided,
however, that, to the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) (or any successor provision) is necessary to avoid adverse tax
consequences under Section 409A, the date shares of Stock (or other
consideration) are delivered pursuant to this Section 9(a) shall be postponed
until the date that is six months following such “separation from service”, or

 
 
2

--------------------------------------------------------------------------------


 

(B)
if such Change in Control is not a “change in the ownership or effective
control” of the Corporation or “change in the ownership of a substantial portion
of the assets of” the Corporation (in each case, within the meaning of Section
409A), then the shares of Stock (or other property) then subject to such RSU
will be distributed no later than 15 days following the regularly scheduled
Vesting Date (or such earlier date as would not result in adverse tax
consequences under Section 409A).



For purposes of this Agreement, “Cause” means the Employee having been convicted
in a court of competent jurisdiction of a felony or having been adjudged by a
court of competent jurisdiction to be liable for fraudulent or dishonest
conduct, or gross abuse of authority or discretion, with respect to the
Corporation, and such conviction or adjudication has become final and
non-appealable. The Employee shall not be deemed to have been terminated for
Cause, unless the Corporation shall have given the Employee (A) notice setting
forth, in reasonable detail, the facts and circumstances claimed to provide a
basis for termination for Cause, (B) a reasonable opportunity for the Employee,
together with his or her counsel, to be heard before the Board of Directors and
(C) a notice of termination stating that, in the reasonable judgment of the
Board of Directors, the Employee was guilty of conduct constituting Cause and
specifying the particulars thereof in reasonable detail.


For purposes of this Agreement, “Good Reason” means (i) a good faith
determination by the Employee that the Corporation or any of its officers has
(A) taken any action which materially and adversely changes the Employee’s
position (including titles), authority or responsibilities with the Corporation
or reduces the Employee’s ability to carry out his or her duties and
responsibilities with the Corporation or (B) has failed to take any action where
such failure results in material and adverse changes in the Employee’s position
(including titles), authority or responsibilities with the Corporation or
reduces the Employee’s ability to carry out his or her duties and
responsibilities with the Corporation; (ii) a reduction in the Employee’s base
salary or other forms of compensation (including, without limitation, any equity
compensation); or (iii) requiring the Employee to be employed at any location
more than 35 miles further from his or her principal residence than the location
at which the Employee was employed immediately preceding the Change in Control,
in any case of (i), (ii) or (iii) without the Employee’s prior written consent;
provided that, the Employee shall not be permitted to terminate his or her
employment for Good Reason unless the Employee has given the Corporation notice
of the applicable circumstances constituting Good Reason within 90 days of the
date the Employee has actual knowledge of such circumstances, the Corporation
has failed to cure such circumstances within 30 days of receiving such notice
and the Employee terminates employment immediately following the expiration of
such 30-day period.



(b)
For the avoidance of doubt, pursuant to Section 9 of the Plan, the Company may,
in connection with a Change in Control, provide that the Restricted Stock Units
shall be deemed to represent the right to receive stock of another party to such
transaction, cash or other property having a value equivalent to the shares of
Stock otherwise subject to such Restricted Stock Units, as determined by the
Committee.

 
 
3

--------------------------------------------------------------------------------


 

10.
AMENDMENT AND TERMINATION OF PLAN OR AWARDS



As provided in Section 7 of the Plan, subject to certain limitations contained
within Section 7, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend all Award
Agreements under the Plan.  Notwithstanding Section 7 of the Plan, no such
amendment, suspension or discontinuance of the Plan or alteration or amendment
of this Award Agreement shall accelerate any distribution under the Plan or,
except with the Employee’s express written consent, adversely affect any
Restricted Stock Unit granted under this Award Agreement; provided, however,
that the Board of Directors or the Committee may amend the Plan or this Award
Agreement to the extent it deems appropriate to cause this Agreement or the
Units hereunder to comply with Section 409A of the Code (“Section 409A”)
(including the distribution requirements thereunder) or be exempt from Section
409A or the tax penalty under Section 409A(a)(1)(B).  If the Plan and the Award
Agreement are terminated in a manner consistent with the requirements of Treas.
Reg. § 1.409A-3(j)(4)(ix), the Board of Directors may, in its sole discretion,
accelerate the conversion of Units to shares of Stock and immediately distribute
such shares of Stock to the Employee.



11.
EXECUTION OF AWARD AGREEMENT



No Restricted Stock Unit granted under this Award Agreement is distributable nor
is this Award Agreement enforceable until this Award Agreement has been fully
executed by the Corporation and the Employee.  By executing this Award
Agreement, the Employee shall be deemed to have accepted and consented to any
action taken under the Plan by the Committee, the Board of Directors or their
delegates.



12.
MISCELLANEOUS




(a)
Nothing contained in the Award Agreement confers on the Employee the rights of a
shareholder with respect to this Restricted Stock Unit award during the
Restriction Period and before the Employee becomes the holder of record of the
shares of Stock payable. Except as provided in Section 9 of the Plan, no
adjustment will be made for dividends or other rights, and grants of dividend
equivalents pursuant to Section 5 will not be considered to be a grant of any
other shareholder right.




(b)
For purposes of this Award Agreement, the Employee will be considered to be in
the employ of the Corporation during an approved leave of absence unless
otherwise provided in an agreement between the Employee and the Corporation.




(c)
Nothing contained in this Award Agreement or in any Restricted Stock Unit
granted hereunder shall confer upon any Employee any right of continued
employment by the Corporation, express or implied, nor limit in any way the
right of the Corporation to terminate the Employee’s employment at any time.




(d)
Except as provided under Section 6 herein, neither these Units nor any of the
rights or obligations hereunder shall be assigned or delegated by either party
hereto.




(e)
In the event of a Change in Control in which the Restricted Stock Units are
assumed or substituted, references in this Award Agreement to Shares, including
for purposes of Section 8, shall be deemed to be references to the consideration
(whether cash, shares of stock or otherwise) which replaces the Shares
underlying the Restricted Stock Units following such Change in Control.

 
 
4

--------------------------------------------------------------------------------


 

(f)
Capitalized terms used but not defined in this Award Agreement shall have the
meanings assigned to such terms in the Plan.




(g)
To the extent there is a conflict between the terms of the Plan and this Award
Agreement, the terms of the Plan shall govern.




13.
NOTICES



Notices and all other communications provided for in this Award Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight mail courier service, postage prepaid,
addressed as follows:


If to the Employee, to the most recent address on file with the Corporation.


If to the Corporation, to:


Martin Marietta Materials, Inc.
2710 Wycliff Road
Raleigh, NC  27607
Fax:  (919) 783-4535
Attn:  Corporate Secretary


or to such other address or such other person as the Employee or the Corporation
shall designate in writing in accordance with this Section 13, except that
notices regarding changes in notices shall be effective only upon receipt.



14.
GOVERNING LAW



This Award Agreement shall be governed by the laws of the State of North
Carolina.
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed and the Employee has hereunto set his hand as of the day and year first
above written.
 
 

  MARTIN MARIETTA MATERIALS, INC.,          
 
By:
        Name:  Roselyn Bar       Title: Executive Vice President, General
Counsel and Corporate Secretary          

 
 

  EMPLOYEE          
 
By:
       
(Employee’s Signature)
                 

 
 

 
6